Citation Nr: 0216534	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  96-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.  



The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO, in pertinent part, denied 
entitlement to service connection for headaches and for post-
traumatic stress disorder.

In July 1997, the Board denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
remanded the issue of entitlement to service connection for 
headaches.  

In January 1999 the Board again remanded the issue of service 
connection for headaches noting that the RO should reconsider 
the veteran's claim for service connection for PTSD.  In 
November 1999 and December 1999, the RO determined that new 
and material evidence to reopen the claim for service 
connection for PTSD had not been submitted.  The veteran was 
notified, but he did not file a timely notice of 
disagreement.  In July 2002, the RO again adjudicated the 
issue of service connection for PTSD.  That claim was again 
denied.  

In August 2002 the RO most recently affirmed the denial of 
entitlement to service connection for headaches.  


FINDINGS OF FACT

1.  Headaches were not shown in active service or for many 
years thereafter.

2.  There is no competent medical evidence of a nexus between 
the veteran's current diagnosis of headaches and his military 
service or any incident during such service to include a head 
laceration in April 1968.  

3.  Service connection has not been granted for PTSD.  


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran had a pre service history of fracturing his jaw 
at the age of 12.  In April 1968 he was treated for a small 
scalp laceration.  There was no loss of consciousness.  
Additional records are negative for additional treatment as a 
result of this injury.  No chronic headaches were reported.  

Postservice private and VA records reflect that the veteran's 
various complaints over the years since separation from 
service have included headaches.  When examined by VA in 
March 1995, the veteran reported that his headaches were the 
result of an inservice head injury in which he was hit by a 
helicopter which broke his jaw in 3 places.  He reported a 
loss of consciousness and hospitalization for an extended 
period of time.  Since that event, he had had intermittent 
episodes of dizziness, vertigo, and headaches.  An 
electroencephalogram (EEG) was performed and interpreted as 
normal.  VA psychiatric evaluation resulted in a finding that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  Rather it was determined that he had a dysthymia 
disorder.  

Lay statements of records from the mid 1990s also report that 
the veteran's complaints included headaches.  

It is noted that at a VA audio examination in October 1995, 
the veteran gave an inservice history of suffering his 
fractured jaw when he was hit by a shell while on a "swift 
boat recon."  

A January 1998 VA consult examination shows it was determined 
that the veteran exhibited the presence of both PTSD and 
somatization disorder.  In effect, the examiner opined that 
the veteran's headaches were likely a somatoform 
manifestation of his psychiatric difficulties.  A February 
1998 neuropsychiatric consultation included a diagnosis of 
PTSD as secondary to a gun boat accident in Vietnam.  

In a January 1999 remand the Board noted that the RO had 
taken additional action related to the issue of service 
connection for PTSD based on the above mentioned diagnosis of 
PTSD as secondary to gun boat incident during active service.  
It was also determined that the issues of service connection 
and headaches and PTSD were inextricably intertwined and that 
it would not be prudent to adjudicate the headache issue 
prior to completion of development of the PTSD claim.  

Based on the Board's remand, the RO attempted to verify a 
stressor and have the veteran examined to see if he did have 
PTSD.  A review of the June 1999 examination report reflects 
that the examiner diagnosed headaches due to an inservice 
closed head injury (related by the veteran as exposure to an 
explosion).  Additionally, the examiner diagnosed PTSD as a 
result of the veteran's description of his involvement in a 
ship explosion in which many were killed.  

The U.S. Armed Services Center for Research of Unit Records 
requested more information from the veteran to try and verify 
that this incident occurred.  The veteran did not respond 
their request.  

In November 1999 and December 1999, the RO determined that 
new and material evidence to reopen the claim for service 
connection for PTSD had not been submitted.  

These determinations were based on the fact that the SMRs 
were negative for psychiatric complaints and that the 
incidents described above which resulted in his broken jaw, 
headaches, PTSD, etc., were not indicated.  Instead, it was 
noted that the SMRs reflected that the veteran had broken his 
jaw prior to service when a child.  The veteran did not 
timely appeal these decisions.  However, it is noted that the 
RO again adjudicated the issue of service connection for PTSD 
in a July 2001 rating decision.  The claim was again denied.  
Also denied was service connection for headaches as secondary 
to PTSD.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2002)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2002).  In deciding an aggravation 
claim, the Board must determine, after having found the 
presence of a preexisting condition, whether there has been 
any measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

In an October 2001 letter the RO notified the veteran of the 
VCAA.  He was advised to submit additional evidence in 
support of his claim.  He was advised that he could submit it 
himself or sufficiently identify such evidence and complete 
VA Form 21-4142 so that VA could obtain it for him.  Such 
notice sufficiently notified the veteran of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
its August 2002 supplemental statement of the case the RO 
provided the specific provisions of the VCAA and made clear 
that it had considered this new law in its review of the 
veteran's appeal/

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as VA examination reports.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  Therefore, the duty to assist has been satisfied in 
this case.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The veteran contends that he has headaches as a result of a 
head injury during service.  The SMRs reflect a small 
laceration to the forehead in 1968 but no chronic residuals 
(to include headaches) of that head trauma were indicated 
during the veteran's remaining service period.  

Postservice records reflect that his various complaints 
included headaches.  He did not associate his headaches to an 
inservice head injury until many years after service and has 
reported different inservice situations which supposedly 
resulted in his headaches to include a helicopter incident 
and exposure to an explosion on a boat, none of which are 
substantiated by the evidentiary record.  He has also 
described having suffered a broken jaw in the inservice 
incident, but it is noted that the SMRs reflect that he 
reported having broken his jaw when he was a child.  

The Board has noted that an examiner in 1998 noted that that 
the veteran's headaches were secondary to PTSD.  As service 
connection for headaches could be granted as secondary to 
PTSD if that disorder were of service origin, additional 
evidentiary development was accomplished, but it failed to 
show an inservice stressor and the veteran's claim for 
service connection for PTSD was denied.  

As indicated above, the evidence simply does not show that 
the veteran has headaches of service origin on a direct 
basis.  With respect to the remaining contention that his 
headaches are secondary to PTSD, it is noted that the 
veteran's claim also fails.  Inasmuch as the Board has denied 
service connection for PTSD, there exists no basis upon which 
to predicate a grant of entitlement to service connection for 
headaches on a secondary basis or secondary to a service-
connected disability.

The Board has considered the assertions that the veteran has 
a disability of service origin.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Essentially, the record shows that the service medical 
records are negative for headaches, a disorder not shown 
until many years thereafter.  The evidentiary record is 
devoid of a competent medical opinion linking the veteran's 
headaches to service on any basis.  The veteran has not 
submitted competent medical evidence providing a nexus 
between the reported in-service injury and his current 
headache disability, nor is there any evidence of any alleged 
continuity of symptomatology associated with headaches.  
Voerth v. West, 13 Vet. App. 117 (1999).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.



ORDER

Entitlement to service connection for headaches is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

